Citation Nr: 1236993	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected depressive disorder.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to January 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.

The Board observes that additional VA treatment records dated from December 2006 to August 2009 were associated with the claims file after the April 2010 statement of the case.  A review of the April 2010 statement of the case shows that the RO considered VA treatment records from May 2000 through March 2010.  Thus, this is not considered new information as the RO reviewed the evidence as part of adjudication of the Veteran's increased rating claim for PTSD. 

The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the April 2010 substantive appeal asserts that the Veteran is unemployable due to his service-connected disability as the medical evidence shows that the Veteran is unable to maintain employment.  During the December 2011 Board hearing, the Veteran's representative also indicated that the evidence shows the Veteran's depression severely impacts his ability to maintain employment  and he should be awarded with individual unemployability.  The Board notes that the RO considered entitlement to a TDIU in an October 2010 rating decision and the Veteran did not appeal this decision.  Nonetheless, as the Court has held that a TDIU claim is part and parcel of an initial increased rating claim when raised by the record, the Board will assume jurisdiction of it as indicated on the title page.

The claims file also contains an application for TDIU and a VA opinion with respect to TDIU that was not considered in the April 2010 statement of the case.  The Veteran did not submit a waiver of initial RO consideration of this evidence.  Nonetheless, the Board will not refer this evidence to the RO, because the benefit to which the evidence relates can be granted in full on appeal without such referral. See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The Veteran's service-connected depressive disorder is manifested by dysphoric mood, continuous depression affecting his ability to function appropriately and effectively, history of suicidal ideation, impaired impulse control, anxiety and severe occupational and social impairment; the Veteran's GAF scores ranged from 45 to 55 throughout the appeal period.

2.  As part of this appeal, the Board granted an increased rating of 70 percent for the Veteran's service connection depressive disorder, which at this time is his sole service-connected disability.
3.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.



CONCLUSIONS OF LAW

1. The criteria for a 70 percent disability rating for service-connected depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

2. The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claim of entitlement to a TDIU, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Regarding the Veteran's increased rating claim for a depressive disorder, the Veteran is appealing the initial disability rating assignment.  The August 2008 rating decision granted the Veteran's claim of entitlement to service connection for a depressive disorder and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the August 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The April 2010 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating major depressive disorder, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, a December 2008 letter from the Veteran's VA psychiatrist, two VA examination reports dated in September 2006 and March 2010 and a transcript of the Veteran's Board hearing.  

The September 2006 and March 2010 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and an evaluation of the Veteran with respect to symptoms of his depressive disorder.  The examiners documented in detail the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the VA examinations are adequate for rating purposes.  

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II. Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2011).  

The Veteran's service-connected PTSD with depressive features is currently assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under this rating criteria, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauheran v. Principi, 16 Vet. App. 436 (2002).  In determining whether the veteran meets the criteria for a higher rating, the Board must consider whether the veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social, and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV) at 44.  GAF scores range from 1- 100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co- workers).

The medical evidence of record consists of VA examination reports dated in September 2006 and March 2010.  Furthermore, the Veteran provided additional information about his symptoms of depression in his lay statements and testimony before the Board.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating

In this regard, the evidence of record indicates that the Veteran has near-continuous depression that affects his ability to function appropriately and effectively.   The Veteran reported at the March 2010 VA examination that he has a dysphoric mood most of the time accompanied by low energy, decreased interest in pleasurable activities and insomnia.  He also noted that he has decreased appetite, feelings of hopelessness and worthlessness.  A December 2008 assessment conducted by the Veteran's VA psychiatrist noted that since the year 2000 the Veteran is depressed with highly negative moods and no motivation or interest in anything.  When the Veteran is depressed he has no interest in getting out of his room.  The psychiatrist noted that the Veteran has no goals or ambition in life.  Although the evidence of record indicates that the Veteran did not suffer from suicidal ideation during the appeal period, he has had suicide attempts in the distant past.  The March 2010 VA examination reveals that the Veteran has anxiety symptoms, including nightmares a few times a week.  He has irritability and anger problems.  The Veteran also reported that he experiences hypervigilence since service and he avoids crowds.  The March 2010 VA examiner noted that the Veteran's depression and lack of motivation interferes with the Veteran's activities of daily living.  During the March 2010 VA examination, the Veteran's mood was dysphoric.  His affect was appropriate to the material discussed, but he was constricted.  

Regarding the effects of the Veteran's depressive disorder on social and occupational functioning, the evidence shows that the Veteran only has one close friend.  The Veteran was married once and he is now divorced.  He has not been able to maintain a significant relationship with adult women without being angry and irritable.  He has no children and he has no relationship with his sister.  Throughout the appeal period, the Veteran has lived in numerous living situations, including being homeless and living in motels.  The Veteran also has not been able to maintain a job.  His depression and anxiety have caused him to lose a number of jobs.  The March 2010 VA examination reveals that the Veteran gets stressed out very easily and he ends up having to call in and quit his jobs or face losing his mental health stability.  The majority of the evidence of record shows that the Veteran's last job was in 1998 in private care assisting someone with Alzheimer's; however, there is also a notation in a December 2006 treatment record that the Veteran was currently working for the United States Postal Service.  In a December 2008 assessment, the Veteran's treating psychiatrist provided the opinion that the Veteran's functioning has been severely limited since 2000, when he first sought treatment at the Portland VA.  The psychiatrist determined that the Veteran has moderately severe to severe mood symptoms that result in persistent serious impairment in social function with few to no functional friendships, limited capacity for social relations and an inability to work.  Overall, the manifestations of the Veteran's service-connected depression has caused occupational and social impairment with deficiencies in most areas, including work, family relations, thinking, judgment and mood.

The Board notes that the VA examinations and treatment records show that the Veteran's GAF scores ranged from 45 to 55 during the appeal period.  This range in GAF score reveals moderate to serious symptoms with moderate to serious impairment in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling, 15 Vet. App. at 14.  In this case, although there are fluctuations in the Veteran's GAF score, his overall disability picture including symptoms reported in the VA treatments records and VA examinations and discussed in the lay evidence more closely approximates a 70 percent rating.

In finding that a 70 percent rating is warranted, the Board declines to grant a 100 percent rating.  The competent medical evidence is negative for evidence of characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time, place and person; memory loss for names of close relatives, own occupation, or own name.  36 C.F.R. § 4.130, Diagnostic Code 9434.  The VA examinations reveal that the Veteran was casually dressed.  His thought process was normal and his judgment appeared to be intact.   The evidence shows that the Veteran does not have hallucinations or delusions.  The September 2006 VA examiner noted that there was no evidence of cognitive dysfunction or psychotic features.  The Veteran was oriented to time, place and person and reason for the evaluation at the March 2010 VA examination.  The Veteran's concentration was in the average range and the evidence shows that the Veteran does not have memory loss of names of close relatives, own occupation or own name.  Throughout the appeal period, the Veteran did not have suicidal or homicidal ideation.  The Board notes that the Veteran's depressive disorder has had significant effects on social and occupational functioning.  The Veteran is currently unemployed, at least in part, due to his depressive symptoms.  The Veteran has one close friend and he occasionally interacts with others and helps others in his apartment complex.  See March 2010 VA examination and December 2008 Psychiatric Assessment.   Thus, the Board finds that the Veteran's depressive disorder has not resulted in total occupational and social impairment.  

The Board has considered whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's PTSD symptoms have not been so severe as to warrant a 100 percent disability rating at any time during the course of this appeal.  The increase to a 70 percent disability rating is supported by the evidence throughout the appeal period.  As such, a staged rating is not warranted.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected depressive disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depression with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran's is currently unemployed, at least in part due to his depressive disorder; however, this is contemplated in his current disability rating.  Furthermore, the medical record does not show that the Veteran's depressive disorder has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

III.  Merits of the Claim for a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2011).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for depression, rated as 70 percent disabling.  As such, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16 (a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  

Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id. 

The evidence shows that the Veteran's service-connected depressive disorder makes employment in any type of position extremely difficult.  The Veteran has difficulty maintaining employment due to his depressive symptoms of dysphoric mood, low energy, lack of motivation, social isolation, anxiety and anger management issues.  The Veteran's VA psychiatrist provided the opinion in December 2008 that the Veteran's moderately severe to severe mood symptoms result in the Veteran's inability to work.  The March 2010 VA examiner noted that the Veteran's depression and anxiety problems have cost him a number of different jobs.  He gets stressed easily and he ends up having quit his jobs, otherwise he would have lost his mental health stability.   The evidence of record shows that the Veteran is currently unemployed.  The Veteran's VA psychiatrist observed that VA computer notes from June 2000 to July 2000 emphasize that the Veteran's episodes of depression can last for a day or two to up to several weeks.  On days when he is feeling particularly depressed, he does not even get out of bed.  He has never sustained employment since he was discharged from the military.  He has made a small amount of money playing guitar in bands and construction, but for only in brief periods and he has had frequent long periods of homelessness.  

In conclusion, the overall evidence of record suggests the Veteran would have difficulty with any occupation due to his severe depressive disorder.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.


ORDER

1.  Entitlement to a rating of 70 percent for service-connected depressive disorder is granted for the entire appeals period.

2.  Entitlement to a TDIU is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


